IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MICHAEL PAUL JACOBS,                      : No. 89 WM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WESTMORELAND COUNTY COURT OF              :
COMMON PLEAS,                             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.